Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/020,671 filed on 27 June 2018. The response filed 5 July 2022 amends claims 1, 22-24, 26, and 27, cancels claims 5 and 8-20, adds claims 29-32, and presents arguments is hereby acknowledged. 	Claims 1-4, 6, 7, and 21-32 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5 July 2022 has been entered.

Response to Arguments
Independent Claim 1
On pages 7-9 of the response filed 5 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 5 April 2022 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 7-9, Applicant argues that Champoux, Sun, and Young of the Champoux/Sun/Young system fail to teach or suggest “wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification.” Applicant argues that “Champoux does not discuss providing timing information associated with internal device states of the system controller 101 that map to a plurality of link bring-up modes defined by a communications protocol specification.” Further, Applicant argues that it would not have been obvious to one of ordinary skill in the art to combine Sun with Young et al. and/or Champoux to achieve amended claim 1 of the present application, because “Sun does not disclose or suggest a protocol analyzer tool configured to ‘provide timing information associated with internal device states of the communications protocol block that map to’ the auto-negotiation phase and the link-training phase. Sun does not discuss mapping internal device states of a communications protocol block to a plurality of link bring-up modes defined by a communications protocol specification.” Even further, Applicant argues that Young, previously used in the rejection of claim 5, discloses states that are not link bring-up modes. 	Examiner respectfully agrees and finds this argument persuasive. Neither Champoux, Sun, nor Young teach or disclose “wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-4, 6, 7, and 21-28
On pages 7-9 of the response filed 5 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 5 April 2022 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. 

Newly Added Claims 29-32
On page 7 of the response filed 5 July 2022, Applicant respectfully requests entry and full consideration of Claims 29-32. Examiner acknowledges this request and will now consider newly added claims 29-32.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification," presented in all the independent claims and not found in the prior art references.

 	For instance, US Patent 9,465,406 B1 to Sarcar et al discloses initializing the timer state module for storing an indicator value indicating a timer state for the timer. However, Sarcar fails to disclose "wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification." US PGPUB 2016/0134512 A1 to Geng et al, in a similar field of endeavor, discloses a time of the data transmission stage. However, Geng fails to disclose "wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification." US PGPUB 2017/0207987 A1 to Kelly et al, in a similar field of endeavor, discloses a timer that transitions from a “link training state” to a deasserted state. However, Kelly fails to disclose "wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification."

 	The Sarcar/Geng/Kelly system fails to disclose "wherein the integrated circuit device is debugged by a protocol analyzer tool configured to retrieve the gathered signals and to provide timing information associated with internal device states of the communications protocol block that map to a plurality of link bring-up modes defined by the communications protocol specification."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1 and 29 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459